Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 312 Amendment
The amendments to the specification, adding parent application information to the first paragraph, was entered.
The amendments to the claims did not modify the text. The claim set allowed in the office action dated 10/12/2021, were amended, but the amended claims were not properly marked (underlines and strikethroughs). The instant 312 amendment presents the identical claim text as claims submitted 8/5/2021, properly marked with underlines and strikethroughs to distinguish changes to the claim set dated 2/5/2020. The amendment has been entered.
Neither the amendment to the specification, nor the amendment to the claims, affect the scope of the invention.

Review of IDS
IDS submitted 10/29/2021 has been reviewed. The prior art presented to the examiner for review did not read on the allowed of the invention.

Notice of Allowance
The following is a complete duplicate of the previous Notice of Allowance mailed 10/12/2021.

Election/Restrictions
Claims 1-7 and 9-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7 and 9-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Kim et al. (US 2016/0056502) is an example, does not disclose accumulative limitations of the instant independent claims. Specifically, the hydrophobic portion of the carbonaceous coating consisting of the recited components are not disclosed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721